o

 

 

DOCUMENT

ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

USDC SDNY
|
l

 

 

 

 

 

- - xk
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
- Ven OF FORFEITURE/

MONEY JUDGMENT

CORY PINKNEY,
19 Cr. 012 (VSB)
Defendant.

WHEREAS, on or about January 7, 2019, CORY PINKNEY (the
“defendant”), among others, was charged in a two-count Indictment,
19 Cr. 012 (VSB) (the “Indictment”), with conspiracy to commit
bank fraud, in violation of Title 18, United States Code, Section
1349 (Count One); and aggravated identity theft, in violation of
Title 18, United States Code, Sections 1028A{a) (1), 1028A(b), and
2 (Count Two);

WHEREAS, the Indictment included a forfeiture allegation
as to Count One of the Indictment, seeking forfeiture to the United
States, pursuant to Title 18, United States Code, Section
982(a) (2), of any and all property constituting or derived from,
proceeds obtained directly or indirectly as a result of the
commission of the offense charged in Count One of the Indictment,
including but not limited to a sum of money in United States
currency representing. the amount of proceeds traceable to the
commission of the offense charged in Count One of the Indictment

that the defendant personally obtained;
WHEREAS, on or about December 18, 2019, the defendant
pled guilty to Count One of the Indictment, pursuant to a plea
agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One of the Indictment
and agreed to forfeit, pursuant to Title 18, United States Code,
Section 982 (a) (2) (A), a sum of money equal to $52,352.28 in United
States currency, representing the proceed traceable to the offense
charged in Count One of the Indictment;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $52,352.28 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorneys, Daniel
G. Nessim and Jarrod L. Schaeffer of counsel, and the defendant,

and hig counsel, Walter John Thompson, Esq., that:

 

 
1. As a result of the offense charged in Count One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $52,352.28 in United States currency
{the “Money Judgment”), representing the amount of proceeds
traceable to the offense charged in Count One of the Indictment
that the defendant personally obtained, shall be entered against
the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, CORY
PINKNEY, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney’s office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name
and case number.

4. The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

 

 
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b} (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it ag necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew's Plaza, New York, New York 10007.

 
9. The signature page of this Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

DANY EL G./ NESS

JARROD | SCHAEFFER ~“

Assistant United States Attorneys
One St. Andrew's Plaza

New York, NY 10007

(212) 637-2486/2270

CORY py, Wy

 

By:
Cry Why

Pro he. Z
WALTER N THOMPSON, ESQ.
Attorn¢éy for Defendant

250 We 57th Street, Suite 1632
New York, NY 10107

ee Z
pe
ARS “rend y | A

HONORABLE VERNON S. BRODERICK
UNITED STATES DISTRICT JUDGE

By:

 

 

 

LLC LF
DATE

PLP 1 IG

DAT

‘% & iF
DAT

 

 
